Exhibit 10.1




CONTRIBUTION AGREEMENT




between




PACIFIC SOFTWARE, INC.




and




MARINUS JELLEMA





--------------------------------------------------------------------------------







CONTRIBUTION AGREEMENT




THIS CONTRIBUTION AGREEMENT (the “Agreement”) is made and entered into and
effective as of December __, 2009, by and between PACIFIC SOFTWARE, INC., a
Nevada corporation (“Pacific”) and MARINUS JELLEMA (“Mr. Jellema”).




EXPLANATORY STATEMENT




A.

Pacific is a development stage company that was in the business of developing
and marketing a large file transfer software package named LargeFilesA.S.A.P.
and, as of the date hereof, Pacific has not recorded any sales thereof (the
“Attempted Business”).




B.

Pacific is a “shell company” (as defined in Rule 12b-2 of the Securities
Exchange Act of 1934, as amended).




C.

Pacific’s common stock is eligible for quotation on the OTC Bulletin Board but
has never been quoted or traded thereon and there is no active secondary market
therefor.




D.

Pacific entered into a non-binding letter of intent (the “Letter of Intent”) in
August 2009 for the sale and issuance to a third party of up to 98% of Pacific’s
common stock and, in connection with the closing of such proposed transaction,
Mr. Jellema would have returned the Jellema Common Stock to Pacific’s treasury
for cancellation. The Letter of Intent expired by its own terms on November 15,
2009.




E.

In connection with the transactions contemplated by the Letter of Intent and due
to Pacific never having recorded any sales or revenues, Pacific wrote down all
remaining value on its Balance Sheet of its Technology Rights (collectively, the
“Written-Down Assets”) in respect of the Attempted Business and maintained the
nominal value of the Equipment.




F.

Mr. Jellema owns 3,840,000 shares of $.001 par value common stock (the “Jellema
Common Stock”) of Pacific, substantially all of which were issued to Mr. Jellema
in connection with his assignment to Pacific of certain assets, the value of all
of which has been written down to nil.




G.

Pacific is indebted to Mr. Jellema and his affiliates in the approximate amount
of $1__,000 (the “Pacific – Jellema Debt”).




H.

Mr. Jellema is willing to discharge and release Pacific of all of the Pacific –
Jellema Debt.




I.

Mr. Jellema is willing to return the Jellema Common Stock to Pacific’s treasury
for cancellation.




J.

Mr. Jellema has been an officer and director of Pacific since inception.




K.

Mr. Jellema desires to purchase and Pacific desires to sell and transfer to
Purchaser, substantially all of the Written-Down Assets of Pacific used in
connection with the Attempted Business on the terms and conditions stated
herein.




NOW THEREFORE, in connection with the Explanatory Statement that shall be deemed
a substantive part of this Agreement, for and in consideration of the mutual
covenants, promises, agreements, representations and warranties contained
herein, and for such other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties, the parties hereto
agree, represent and warrant as follows:




1.

Purchase and Sale of Purchased Assets.




1.1.

Purchased Assets. Except as and to the extent otherwise provided in Section 1.2
below, Purchaser agrees to purchase from Pacific, and Pacific agrees to sell,
transfer and assign to Purchaser free and clear of any and all mortgages, liens,
security interests, encumbrances, pledges, leases, equities, claims, charges,
restrictions, conditions, conditional sale contracts and any other adverse
interests of any kind whatsoever, all of the assets, wherever located, that are
owned by Pacific, or in which Pacific has any rights, title or interest (to the
extent of such right, title or interest), and were solely used in connection
with the Attempted Business (collectively referred to herein as the “Purchased
Assets”). The Purchased Assets shall include, but shall not be limited to, all
of Pacific’s right, title and interest in and to the Written-Down Assets and, if
not otherwise included therein, the following, all of which constitute nominal
value:





2




--------------------------------------------------------------------------------







1.1.1.

All of the tangible personal property, machinery, equipment, phones, tools,
machines and electric parts, supplies, computers, office furniture and fixtures
and vehicles, wherever located, owned by Pacific and solely used in connection
with the Attempted Business (collectively, the “Tangible Assets”);




1.1.2.

All of the rights, tangible and intangible, and leasehold interests in personal
property, of Pacific existing under any of the contracts, agreements, leases,
licenses, instruments or commitments, and under any contracts, agreements,
leases, licenses, instruments and commitments which are entered into by Pacific
in connection with the Attempted Business after the date hereof and prior to the
Closing Date (as defined in Section 10.1, below) with the prior written consent
of Purchaser, which shall not be unreasonably withheld, delayed, or denied;




1.1.3.

All rights in and to any governmental and private permits, licenses,
certificates of occupancy, franchises and authorizations, to the extent
assignable, solely used in connection with the Attempted Business;




1.1.4.

All rights in and to any requirements, processes, formulations, methods,
technology, know-how, formulae, trade secrets, designs, patents, inventions and
other proprietary rights and all documentation embodying, representing or
otherwise describing any of the foregoing, owned or held by Pacific in
connection with the Attempted Business;




1.1.5.

All copyrights, trade names and service marks of Pacific used in the Attempted
Business, and all applications therefor, and all documentation embodying,
representing or otherwise describing any of the foregoing with the agreement
that the name “PACIFIC SOFTWARE” will be transferred by Pacific to Purchaser
within one (1) year of the Closing Date;




1.1.6.

All rights in and to the customer lists, promotion lists, supplier lists,
marketing data and other compilations of names and data developed in connection
with the Attempted Business, and which shall be delivered by or on behalf of
Pacific to Purchaser at the Closing;




1.1.7.

All of Pacific’s rights in and to the computer software programs (including
software licensed to Pacific) used in connection with the Attempted Business or
developed or under development by, or on behalf of, Pacific in connection with
the Attempted Business or developed or under development by, or on behalf of,
Pacific in connection with the Attempted Business, including the source code,
object code and documentation for such software, in each case to the extent that
Pacific possesses and has a right to possess and transfer the same;




1.1.8.

All account lists, files, books and records, including personnel records,
publications, and other records and data solely used in connection with the
Attempted Business except the corporate minute book, stockholder list, and all
other corporate records required by Pacific to maintain its corporate existence
and SEC reporting obligations;




1.1.9.

Any goodwill associated with the Attempted Business and the Purchased Assets,
including the Intangible Property Rights;




1.1.10.

All assets of any kind, nature or description owned by Pacific not otherwise
described in this Section 1.1 which are used exclusively in connection with the
Attempted Business and which are not Excluded Assets (as defined in Section
9.1.5, below).




1.2.

Purchase Price for Assets: Allocations. The purchase price for the Purchased
Assets shall be the transfer to the treasury of Pacific for cancellation all of
the Jellema Common Stock (the “Purchase Price”). The Purchase Price shall be
allocated to the Purchased Assets as determined by Purchaser in Purchaser’s sole
discretion.




1.3.

Payment of Purchase Price. On the terms and subject to the conditions of this
Agreement, at Closing Mr. Jellema shall pay the Purchase Price to Pacific by
assignment of the Jellema Common Stock to Pacific for cancellation.




1.4.

Tax Information. Purchaser acknowledges receipt of all tax information of
Pacific that he deems appropriate




2.

Liabilities of Pacific. Purchaser assumes and shall be solely liable and
responsible for all debts, obligations, duties, and liabilities directly or
indirectly related to the Attempted Business incurred prior to the Closing Date,
and shall indemnify and hold Pacific harmless therefrom. Further, at Closing,
Mr. Jellema shall discharge and release Pacific of all of the Pacific – Jellema
Debt. Other than liabilities assumed by Purchaser and the discharge of the
Pacific – Jellema Debt, as of the Closing Date, Pacific may have liabilities in
an amount not to exceed $45,000.





3




--------------------------------------------------------------------------------







3.

Creditor Matters. The transactions contemplated by this Agreement are intended
by the parties to be a contemporaneous exchange between Pacific and Mr. Jellema
and will be accomplished at Closing. The transactions contemplated by this
Agreement represent a regularly conducted, noncollusive sale, and have been
negotiated by the parties in an arm’s length manner with due regard for the
respective obligations of the parties and value of the Purchased Assets and the
Jellema Common Stock.




4.

Assembly of Purchased Assets. Pacific shall assemble all of the Purchased Assets
at the Premises for delivery to Purchaser at Closing.




5.

Customer and Supplier Lists and Records. Prior to or at the Closing, Pacific
shall furnish Mr. Jellema with all of Pacific’s Customer and Supplier Lists,
which shall include a complete and correct list of all of Pacific’s customers
and suppliers and their addresses, telephone numbers and such other and further
information as Mr. Jellema may reasonably request solely in respect of the
Attempted Business.




6.

No Adjustment of Purchase Price. The Purchase Price will not be adjusted for any
prorations.




7.

Approvals, Permits, Licenses and Authorizations. Promptly after the execution of
this Agreement, Pacific and Purchaser shall use their respective best efforts to
obtain such approvals, consents, permits, licenses and authorizations, if any,
of all Governments and Governmental Agencies (as defined in Section 9.1.4,
below) as may be required to complete lawfully the transactions contemplated
hereby and to enable Mr. Jellema to acquire the Purchased Assets and operate the
Attempted Business as previously operated by Pacific and in full compliance with
any and all applicable laws, rules and regulations. Pacific agrees to cooperate
fully, execute, acknowledge, swear to and deliver such instruments and documents
and take all such other and further actions as may be necessary or desirable in
order to obtain such approvals, consents, permits, licenses and authorizations.




8.

Brokerage Commissions; Finder’s Fees. Each party hereto represents and warrants
to the other party that it or he, as applicable, has not incurred any obligation
or liability, contingent or otherwise, for brokerage fees, finder’s fees,
agent’s commissions, or the like in connection with this Agreement or the
transactions reflected hereby.




9.

Representations and Warranties.




9.1.

Representations and Warranties of Pacific. Pacific represents and warrants to
Mr. Jellema as of the date hereof and as of the Closing Date that:




9.1.1.

Ownership of Pacific. Pacific has the power and authority to sell, assign,
transfer and deliver the Purchased Assets to Mr. Jellema in accordance with the
terms of this Agreement, to consummate the transactions contemplated herein and
to enter into the Agreement.




9.1.2.

Due Organization; Name and Address; Good Standing, Authority of Pacific. Pacific
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada. Pacific is not in breach or violation of, and the
execution, delivery and performance of this Agreement will not result in a
breach or violation of, any of the provisions of its Articles of Incorporation,
Bylaws, stockholder agreements or any other corporation documents or agreements,
amended to the date of this Agreement (“Pacific’s Corporate Documents”).




9.1.3.

Authorization and Validity of Agreement. Pacific has the full right, power and
authority to execute, acknowledge and deliver this Agreement and to perform the
transactions contemplated by this Agreement. The execution, acknowledgment and
delivery of this Agreement by Pacific and the performance by Pacific of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action. This Agreement has been duly executed, acknowledged
and delivered by Pacific and is the legal, valid and binding obligation of
Pacific, enforceable against Pacific in accordance with its terms, except as
such enforceability may be limited by general principles of equity, bankruptcy,
insolvency, moratorium and similar laws relating to creditors rights generally.





4




--------------------------------------------------------------------------------







9.1.4.

Agreement Not in Conflict with Other Instruments; Required Approvals Obtained.
The execution, acknowledgment, delivery, and performance of this Agreement, and
the consummation of the transactions contemplated by this Agreement will not (a)
violate or require any consent, approval, or filing under, (i) any common law,
law, statute, ordinance, rule or regulation (collectively referred to throughout
this Agreement as “Laws”) of any federal, state or local government
(collectively referred to throughout this Agreement as “Governments”) or any
agency, bureau, commission, instrumentality or judicial body of any Governments
(collectively referred to throughout this Agreement as “Governmental Agencies”),
or (ii) any judgment, injunction, order, writ or decree of any court,
arbitrator, Government or Governmental Agency by which Pacific (b) conflict
with, require any consent, approval, or filing under, result in the breach or
termination of any provision of, constitute a default under, or result in the
creation of any claim, security interest, lien, charge, or encumbrance upon any
of the Purchased Assets pursuant to, (i) Pacific’s Corporate Documents, (ii) any
indenture, mortgage, deed of trust, license, permit, approval, consent,
franchise, lease, contract, or other instrument, document or agreement to which
Pacific is a party or by which Pacific or any of the Purchased Assets are bound,
or (iii) any judgment, injunction, order, writ or decree of any court,
arbitrator, Government or Governmental Agency by which Pacific or any of the
Purchased Assets are bound; and all permits, licenses and authorizations of any
Government or Governmental Agency required to be obtained prior to the Closing,
shall have been obtained and shall be in full force and effect as of the Closing
Date.




9.1.5.

Title of Assets. Pacific has, and Purchaser will acquire at Closing, sole and
exclusive, good and marketable title to all of the Purchased Assets, free and
clear of any and all pledges, claims, threats, liens, restrictions, leases,
security interests, charges and encumbrances, except as disclosed on Schedule
1.1 attached hereto and made a part hereof (such items being referred to herein
as the “Excluded Assets”). Purchaser is accepting the Tangible Assets in “as is”
condition with no express or implied warranties whatsoever.




9.2

Representations and Warranties of Mr. Jellema. Mr. Jellema represents and
warrants to Pacific, as of the date hereof and as of the Closing Date that:




9.2.1.

Ownership of Jellema Common Stock. Mr. Jellema is the record and beneficial
owner of the Jellema Common Stock and has not entered into any option, warrant,
or right agreement in respect thereof. The Jellema Common Stock is fully paid
and nonassessable and there are no liens or encumbrances against any of such
shares.




9.2.1.

Power. Mr. Jellema has full right, power and authority to enter into this
Agreement and to perform his obligations hereunder.




9.2.2.

Due Execution and Delivery of Agreement. The execution, delivery and performance
by Mr. Jellema of this Agreement and the transactions contemplated hereby have
been duly and validly approved by Mr. Jellema. This Agreement has been duly
executed, acknowledged and delivered by Mr. Jellema and is a legal, valid and
binding obligation of Mr. Jellema, enforceable against Mr. Jellema in accordance
with its terms except as such enforceability may be limited by general
principles of equity, bankruptcy, insolvency, moratorium and similar laws
relating to creditors’ rights generally.




10.

Closing.




10.1.

Time, Date and Place. The closing of the purchase and sale of the Purchased
Assets and the other transactions contemplated by this Agreement (referred to
throughout this Agreement as the “Closing”) shall take place on December __,
2009, at the offices of Pacific or such time and place as the parties hereto may
determine (the “Closing Date”), concurrently with Mr. Jellema’s resignation as
chief executive officer, president, and secretary of Pacific and Harrysen
Mittler’s appointment as president and secretary and a director of Pacific. Each
party hereto shall be responsible for and pay the normal and customary closing
costs applicable to each such party.




10.2.

Actions to Be Taken at the Closing. At the Closing, the following actions, among
others, shall occur:




10.2.1.

Pacific shall deliver to Mr. Jellema the Purchased Assets.




10.2.2.

Pacific shall execute and deliver to Mr. Jellema the Bill of Sale, with
warranties of merchantable title to the Purchased Assets, assigning,
transferring and conveying the Purchased Assets to Mr. Jellema at time of
Closing.





5




--------------------------------------------------------------------------------







10.2.3.

Mr. Jellema shall pay the Purchase Price as set forth in Section 1.3 above by
execution and delivery to Pacific at Closing of the certificates representing
the Jellema Common Stock and one or more Stock Assignments Separate from
Certificate, each executed in such manner as to vest in Pacific, then and there,
title to such shares such that Pacific can cancel the Jellema Common Stock.




10.3.

Contemporaneous Transfer. All transfers, assignments, conveyances, and
transactions under this Agreement shall be effected contemporaneously and shall
be a contemporaneous exchange for present value between Pacific and Mr. Jellema.




10.4.

Prior Cessation of Operation of Attempted Business. Prior to the date of the
Agreement, Pacific ceased to operate the Attempted Business and, from and after
the date hereof, shall not take any action with respect to any of the Purchased
Assets or the Attempted Business, except as expressly provided herein.




11.

Expenses of Transactions. All sales, transfer and use taxes incurred in
connection with the sale, assignment, transfer and delivery of the Purchased
Assets shall be paid by Mr. Jellema.




12.

Miscellaneous.




12.1.

Survival of Representations, Warranties and Agreements. All of the
representations, warranties, covenants, promises and agreements of the parties
contained in this Agreement (or in any document delivered or to be delivered
pursuant to this Agreement or at or in connection with the Closing) shall
survive the execution, acknowledgment and delivery of this Agreement and the
consummation of the transactions contemplated hereby.




12.2.

Entire Agreement. This Agreement (including the Schedule hereto) constitutes the
full, entire and integrated agreement between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations,
correspondence, understandings and agreements among the parties hereto
respecting the subject matter hereof.




12.3.

Assignability. This Agreement shall not be assignable by any party hereto
without the prior written consent of the other party hereto; provided, however,
Mr. Jellema may assign this Agreement to any corporation or other entity to be
formed and owned or controlled by Mr. Jellema and, upon such assignment, shall
be released and relieved from any further duty, liability or obligation
hereunder.




12.4.

Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal and legal
representatives, guardians, successors and permitted assigns. Nothing in this
Agreement, express or implied, is intended to confer upon any other person any
rights, remedies, obligations, or liabilities.




12.5.

Severability. Any provision of this Agreement which is held by a court of
competent

jurisdiction to be prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.




12.6.

Amendment; Waiver. No provision of this Agreement may be amended, waived or
otherwise modified without the prior written consent of all of the parties
hereto. No action taken pursuant to this Agreement, including any investigation
by or on behalf of any party, shall be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement herein contained. The waiver by any party hereto of a
breach of any provision or condition contained in this Agreement shall not
operate or be construed as a waiver of any subsequent breach or of any other
conditions hereof.




12.7.

Section Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.




12.8.

Counterparts and Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument. A facsimile
signature shall be deemed an original signature for all purposes.





6




--------------------------------------------------------------------------------







12.9.

Applicable Law; Jurisdiction and Venue; Service of Process. This Agreement shall
be governed by, construed, interpreted and enforced in exclusive accordance with
the laws of the State of Nevada. Any suits, proceedings or other actions
relating to, arising out of or in connection with this Agreement shall be
submitted to the in personam jurisdiction of the courts of the State of Nevada,
located in Clark County.




12.10.

Legal Expenses. If any legal action is commenced to enforce any provision of
this Agreement, the prevailing party in such legal action shall be entitled to
receive, in addition to any damages or other legal remedy, his or its legal
costs including but not limited to legal fees, court costs and expert fees,
incurred in such action.




12.11.

Remedies. The parties hereto acknowledge that, in the event of a breach of this
Agreement, any claim for monetary damages hereunder may not constitute an
adequate remedy, and that it may therefore be necessary for the protection of
the parties and to carry out the terms of this Agreement to apply for the
specific performance of the provisions hereof. It is accordingly hereby agreed
by all parties that no objection to the form of the action or the relief prayed
for in any proceeding for specific performance of this Agreement shall be raised
by any party, in order that such relief may be expeditiously obtained by an
aggrieved party. All parties may proceed to protect and enforce their rights
hereunder by a suit in equity, transaction at law or other appropriate
proceeding, whether for specific performance or for an injunction against a
violation of the terms hereof or in aid of the exercise of any right, power or
remedy granted hereunder or by law, equity or statute or otherwise. No course of
dealing and no delay on the part of any party hereto in exercising any right,
power or remedy shall operate as a waiver thereof or otherwise prejudice its
rights, powers or remedies, and no right, power or remedy conferred hereby shall
be exclusive of any other right, power or remedy referred to herein or now or
hereafter available by law, in equity, by statute or otherwise.




12.12.

Further Assurances. Each party hereto agrees to execute, acknowledge and
deliver, after the date hereof, without additional consideration, such further
assurances, instruments and documents, and to take such further actions, as the
other party may reasonably request in order to fulfill the intent of this
Agreement and the transactions contemplated hereby.




12.13.

Use of Genders. Whenever used in this Agreement, the singular shall include the
plural and vice versa, and the use of any gender shall include all genders and
the neuter.





7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.




PURCHASER:

PACIFIC:




PACIFIC SOFTWARE, INC.













By: /s/ MARINUS JELLEMA           

MARINUS JELLEMA

Treasurer













By: /s/ Harrysen Mittler                  

HARRYSEN MITTLER, President











8


